     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 1 of 9



 1   MICHAEL BAILEY
 2   United States Attorney
     District of Arizona
 3   RAQUEL ARELLANO
     CHRISTINE A. MELTON
 4
     Assistant U.S. Attorneys
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6
     Tucson, Arizona 85701
 7   Telephone: 520-620-7300
     Email:raquel.arellano@usdoj.gov
 8   Email: christine.melton@usdoj.gov
 9
10                       IN THE UNITED STATES DISTRICT COURT
11                              FOR THE DISTRICT OF ARIZONA
12
13   United States of America,                             CR18-00263-TUC-JGZ(JR)
14
                             Plaintiff,
15                                                GOVERNMENT’S MOTION IN LIMINE
16             vs.                                   TO ADMIT TWO 911 CALLS

17   Robert Francis Krebs,
18
                           Defendant.
19
20
21         Now comes the United States of America, by and through its attorneys undersigned,
22   and respectfully submits the following motion in limine to admit two separate 911
23   emergency operator calls made by three witnesses in this case. 1 This motion is supported
24   by the attached memorandum of points and authorities.
25
26
27
           1
             The government certifies that it has met and conferred with the counsel for the
28   defendant and the parties could not reach an agreement as to the admissibility of this
     evidence.
     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 2 of 9




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3         I.     RELEVANT FACTS
 4         On January 12, 2018, the defendant entered the Pyramid Federal Credit Union on
 5   Oracle Road across from the Tucson Mall. He had carefully a planned how and when to
 6   approach the tellers, threaten them with a simulated firearm, and retreat from the credit
 7   union. By the time he arrived at the credit union, he had already placed his getaway plan
 8   in motion.
 9         When the defendant entered the credit union, he quickly approached A.M., a teller.
10   The defendant was wearing a shoulder bag, from which he retrieved another, smaller bag,
11   and placed it on the counter. The defendant then reached back into the shoulder bag and
12   pulled out the simulated firearm, which looked strikingly similar to a semi-automatic
13   handgun. The defendant held the gun low, on the counter, pointed at A.M., and he

14   demanded cash. A.M. complied. Immediately after the defendant bagged the cash, he

15   moved to the next teller window, staffed by K.A. The defendant still had the gun in his

16   hand, and he again pointed it at the teller and demanded money. K.A. also complied. After

17   the defendant received the money, he calmly and casually exited the bank, and walked to

18   the Tucson Mall, where he changed clothes and loitered for several hours. 2
           Unbeknownst to the defendant, a bank employee, C.V., was in the credit union break
19
     room, which is equipped with television that streams live footage of the teller stations.
20
     C.V. was able to decipher that a robbery was in progress, as he saw the teller filling the
21
     defendant’s bag with money. C.V. also observed that the alarm had been activated. C.V.
22
     called 9-1-1, and reported what he was observing as he was observing it. He provided the
23
     address, asked for “units,” and stated that he was watching the robbery suspect walk
24
25
26
           2
27            During a subsequent interview with the FBI, the defendant gave a precise account
     of his actions before, during, and after the robbery, much of which was also observed and
28   reported by the witnesses at the bank.
                                               -2-
     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 3 of 9




 1   through the parking lot toward the mall. C.V. gave a description of the suspect, including
 2   physical characteristics, clothing, and his shoulder bag, and gave real-time directions as to
 3   where the suspect was and which direction he was going. C.V. maintained a visual of the
 4   defendant through the majority of the phone call, until the defendant reached the mall
 5   parking lot, and C.V. was able to pinpoint the store which the defendant approached to
 6   enter the mall. Throughout the duration of the call, C.V. can be heard exhaling vigorously.
 7   The phone call lasted for approximately four (4) minutes, and ended once C.V. lost visual
 8   of the suspect.
 9          Simultaneously, the bank manager, C.C., called 9-1-1. She facilitated the call for
10   K.A., who had reported the robbery to her, and was too distraught to make the call herself.
11   C.C. indicated that the teller was “shaking and can’t speak,” as she provided the
12   introduction to the operator. C.C. then turned the call over to K.A.. As she did so, she told
13   K.A. “just breathe” to help her calm down and take the call. C.C. later reported that K.A.

14   had collapsed on the floor after reporting the robbery. K.A. was able to calm down

15   sufficiently to give a description of the event and the defendant.

16          II.    LAW AND ARGUMENT

17          Statements made out-of-court which are introduced at trial to prove the truth of the

18   matter asserted are hearsay, and may not be admitted unless they satisfy a hearsay
     exception. (Fed. R. Evid. 801, 803.) The government respectfully requests a ruling that
19
     these two separate 911 emergency operator calls are admissible in its case-in-chief, as they
20
     fall under the Excited Utterance, Present Sense Impression, and Then Existing Mental,
21
     Emotional or Physical Condition hearsay exceptions delineated under Federal Rule of
22
     Evidence 803.
23
                   1. The 911 call made by C.V. is admissible under the hearsay exceptions
24
                       of present sense impression and excited utterance.
25
                          a. Present Sense Impression
26
            C.V.’s 911 call is admissible under the hearsay exception of present sense
27
     impression. (Fed. R. Evid. 803(1)). A statement satisfies this exception where it is made
28
                                                 -3-
     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 4 of 9




 1   “describing or explaining an event or condition, made while or immediately after the
 2   declarant perceived it.” Id. The Ninth Circuit has identified three factors to consider when
 3   evaluating whether a statement fits within this exception: (1) contemporaneousness; (2)
 4   chance for reflection; and (3) relevance. United States v. Feng, 25 Fed. Appx. 635, 643
 5   (9th Cir. 2002) (citing United States v. Emmert, 829 F.2d 805, 810 (9th Cir. 1987). The
 6   Ninth Circuit differentiates between contemporaneity and simultaneousness, as a slight
 7   lapse in time is not only allowable, but expected. (See Bemis, 45 F.3d at 1372) (noting that
 8   an out-of-court statement must be “nearly” contemporaneous with the incident described
 9   and made with little chance for reflection under either the present sense impression or the
10   excited utterance tests.) (See also Fed. R. Crim. P. 803, advisory committee note: “in many,
11   if not most, instances, precise contemporaneity is not possible, and hence a slight lapse is
12   allowable.”).
13          Here, the statements are clearly a present sense impression. C.V. made the 911 call

14   while he was watching the robbery occur on the break-room television. He maintained

15   contact with the operator throughout the robbery and well into the defendant’s getaway,

16   providing a play-by-play of the defendant’s actions. The circumstances here not only meet

17   the standard for contemporaneity, but they exceed it, as the information was actually being

18   relayed simultaneously with the observation. C.V. would thus have had no chance to
     reflect upon what he was reporting. Finally, the call is highly relevant as it describes the
19
     robbery as it occurred and further corroborates other evidence regarding the defendant’s
20
     actions afterward.
21
                          b. Excited Utterance
22
            C.V.’s 911 call is also an example of an exited utterance. (Fed. R. Evid. 803(2)).
23
     The Ninth Circuit recognizes that this exception allows admission of a statement “relating
24
     to a startling event or condition, made while the declarant was under the stress of
25
     excitement that it caused.” United States v. Alarcon-Simi, 300 F.3d 1172, 1175-76 (9th
26
     Cir. 2002). A central inquiry is whether the statement was made without opportunity for
27
     reflective thought. Id.; Winzer v Hall, 494 F.3d 1192, 1197-98 (9th Cir. 2007). As with
28
                                                -4-
     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 5 of 9




 1   the present sense impression exception, the statement need not be instantaneous with the
 2   event in question.    “[T]he standard of measurement is the duration of the state of
 3   excitement.” See Fed. R. Evid. 803, advisory committee note.
 4          Here, C.V. made the call while experiencing the stress and excitement of watching
 5   a robbery in progress on the other side of the door to the breakroom, where he was. C.V.’s
 6   breathing is clearly audible throughout the phone call and he anxiously requests that the
 7   police send “units.” Furthermore, the statements in the call contained information directly
 8   related to the crime charged, including a description of the defendant and his conduct.
 9   Additionally, as was stated above, C.V. made the statements in the phone call at the same
10   time as he was personally observing the events. The simultaneousness of the statement
11   C.V.’s observations establish that C.V. had no time to reflect on the information he relayed.
12                 2. The 911 call made by C.C. and K.A. is admissible pursuant to the
13                    hearsay exceptions of excited utterance, present sense impression,
14                    and then-existing mental, emotional, or physical condition.

15                        a. Excited Utterance

16
            As with the call made by C.V., the call made by C.C. and K.A. falls within the
17
     excited utterance exception to the hearsay rule. (Fed. R. Evid. 803(2)). The statements
18   made by C.C., and in particular K.A., to the 911 operator unmistakably meet the standard.
19   The call was placed within moments of the defendant committing the robbery. C.C. had
20   just witnessed the defendant enter and exit the credit union, not knowing what transpired
21   in between. C.C. placed the call immediately upon learning of the robbery, and hearing
22   that the defendant had a weapon. C.C. also relates that she had learned that another
23   employee, C.V. (supra) was watching as the defendant escaped from the scene. These
24   circumstances are a melting pot of anxiety and stress, all caused by the robbery.
25          C.C. introduces the reason for the call, and describes K.A.’s distraught condition.
26   At the very beginning of the call, C.C. indicates K.A. is “shaking and can’t speak.” As
27   C.C. turns the phone over to her, C.C. comforts K.A. as she says “just breathe,” which in
28
                                                 -5-
     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 6 of 9




 1   turn helps K.A. calm down enough to talk to the operator. When K.A. finally speaks, she
 2   is audibly shaken up. Having had a close-range gun pointed at her just minutes before,
 3   K.A. was clearly under the stress of excitement when she recounted the event for the
 4   operator.
 5                        b. Present Sense Impression
 6          The beginning of this call also falls within the present sense impression exception.
 7   (Fed. R. Evid. 803(1)). C.C.’s initial comments includes her observation of K.A.’s mental
 8   and emotional condition. She was with K.A. at the time of the call, as the phone was passed
 9   back and forth between the two. C.C.’s report of K.A. “shaking” to the point that she “can’t
10   speak” occurred as she was observing this. C.C. then turned the phone over to K.A., after
11   telling her to “just breathe” as she was in obvious distress.
12                        c. Then Existing Mental, Emotional, or Physical Condition
13          Another exception to the hearsay rule that applies to the statement made by C.C.
14   and K.A. is then-existing mental, emotional, or physical condition. (Fed. R. Evid. 803(3)).
15   This exception includes state of mind, as well as emotion, sensation, or physical condition
16   (such as mental feeling, pain, and health). Id. The foundational requirements mirror those
17   of the exceptions listed supra: contemporaneousness, reflection, and relevance. United
18   States v. Ponticelli, 622 F.2d 985, 991 (9th Cir. 1980), cert. denied, 449 U.S. 1016,
19   overruled on other grounds, United States v. De Bright, 730 F.2d 1255, 1259 (9th
20   Cir.1984). The Court recognized that there is probative value in statements that were made
21   with such little chance for reflection, as it undercuts the possibility of misrepresentation,
22   which in turn demonstrates reliability. Id.
23          As previously demonstrated, the statements made on this call satisfy all foundational
24   requirements of the rule. The arguments regarding contemporaneity and lack of reflection
25   noted for the excited utterance exception apply equally here. Further, the relevance is
26   exceptional, as K.A.’s state of mind is directly related to elements of the crime charged:
27   force and intimidation. The inability for K.A. to remain calm after this experience was the
28
                                                   -6-
     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 7 of 9




 1
     direct result of the defendant’s conduct. That she collapsed on the floor corroborates the
 2
     fright in her voice and the difficulty she had calming down before and during the call. The
 3
     911 call containing the statements by C.C. and K.A. is the epitome of this exception.
 4                 3. Both 911 calls comport with the balancing requirement of Federal
 5                     Rule of Evidence 403.
 6          Under Rule 403, relevant evidence may be excluded only where “its probative value
 7   is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues,
 8   misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
 9   evidence.” Unfair prejudice results when the evidence has an “an undue tendency to
10   suggest a decision on an improper basis,” such as an emotional one. United States v.
11   Haischer, 780 F.3d 1277, 1281 (9th Cir. 2015). Unfair prejudice has been further identified
12   where the “evidence [is] designed to elicit a response from the jurors that is not justified
13   by the evidence.” United States v. Ellis, 147 F.3d 1131, 1136 (9th Cir. 1998) (quoting
14   omitted.)). However, unfair prejudice does not exist simply because the evidence is
15   material and inculpatory. United States v. Fox, 627 Fed. Appx. 608 (9th Cir. 2015) (citing
16   United States v. Rizk, 660 F.3d 1125, 1133 (9th Cir. 2011) (external citations omitted).

17   Rather, a defendant must articulate specific bases for exclusion, and only where one or

18   more of those bases substantially outweigh the probative value is exclusion appropriate.

19   Id.

20          Additionally, Rule 403’s cumulative evidence provision does not prohibit the

21   introduction of similar evidence; rather, it merely permits courts to exclude like evidence
     where it has little incremental value. United States v. Miguel, 87 Fed. Appx. 67, 68 (9th
22
     Cir. 2004). Indeed, 911 calls can be admissible as evidence, even where they accompany
23
     testimony by the declarants, where their content is not unduly prejudicial. United States v.
24
     Lloyd, 462 F.3d 510 (6th Cir. 2006). In Lloyd, the Sixth Circuit upheld the admission of a
25
     911 tape containing statements made by bank employees about the description of the man
26
     who had just robbed them and about the direction he had headed after the robbery, even
27
     though the declarants had also testified at trial. Id. at 516. The Sixth Circuit reasoned that,
28
                                                  -7-
     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 8 of 9




 1   although “the probative value of the 911 tape [was] lessened by the bank employees'
 2   testimony to the same information,” “the only danger of unfair prejudice [the defendant
 3   could] point to is that the tape “revealed the highly emotional state” of the bank employees
 4   at the time of the robbery.” Id. at 516-17. There was nothing about the content of the
 5   information on the tape that created a danger of unfair prejudice. While the defendant
 6   argued that the emotion in the employees' voices on the recording would tend to incense
 7   and inflame the jury, the court rejected that argument, instead holding that any danger of
 8   unfair prejudice was minimal. Id.
 9          The case at bar is analogous to Lloyd, as the calls contain much of the same
10   information. The declarants here describe the defendant, relay what they experienced
11   during the robbery, provide a description, and identify where he went after fleeing the credit
12   union, similarly to the calls in Lloyd. The calls are highly probative as to multiple elements
13   of the crime, as they assist in identifying the defendant, and clearly demonstrate the

14   intimidating effect his actions had on the victims.         Yet, while the emotion can be

15   understood by listening to the recording, it is not so extreme as to incite or inflame the jury,

16   or cause the jury to make a finding on an improper basis. Thus, the probative value

17   outweighs any prejudicial impact.

18                 4. Admission of the recordings will not violate the Confrontation

19                     Clause.
            The Confrontation Clause, embedded in the Sixth Amendment of the United States
20
     Constitution, provides that a criminal defendant maintains the right to confront the
21
     witnesses against him. Crawford v. Washington, 541 U.S. 36, 42 (2004.) This is often
22
     achieved in the form of cross examination of such witnesses at trial. Id. at 42-50. Here,
23
     the government intends to call all three of the declarants who can be heard on the 911
24
     recordings as witnesses at trial. The defendant will have an opportunity to cross-examine
25
     them regarding their live testimony and the statements they made to the operator. Thus, the
26
     defendant will have an opportunity to confront his accusers and the Sixth Amendment is
27
     satisfied.
28
                                                  -8-
     Case 4:18-cr-00263-JGZ-JR Document 117 Filed 01/30/20 Page 9 of 9




 1
 2          III.   CONCLUSION
 3          There are two layers of analysis that must be conducted with regard to the proposed
 4   calls. First, as the statements in the recordings were made out-of-court, and will be offered
 5   to prove the truth of the matter asserted, at least one hearsay exception must apply. In this
 6   case, the government has presented two exceptions applicable to the call made by C.V.,
 7   and three exceptions for the call made by C.C. and K.A. Both recordings were made
 8   contemporaneously, with little (or no) chance for reflection, and both are exceptionally
 9   relevant to the elements of the crime charged. Second, the limits of the Confrontation
10   Clause do not apply, as the declarants will be present and available for cross-examination.
11   The recordings are both admissible under the law, and are material and probative. For
12   these reasons, the government respectfully requests that the Court allow the government to
13   introduce them during its case-in-chief at trial.

14
15          Respectfully submitted this 30th day of January, 2020.
16                                              MICHAEL BAILEY
                                                United States Attorney
17                                              District of Arizona
18                                              s/ Raquel Arellano
19                                              Raquel Arellano
                                                Assistant U.S. Attorney
20
21                                              s/ Christine A. Melton
22                                              Christine A. Melton
                                                Assistant U.S. Attorney
23
24
     COPY of the foregoing served electronically
25   or by other means this 30th day of January, 2020, to:
26   J. Leonardo Costales, Esq.
     Gregory Berger, Esq.
27   Attorneys for the Defendant
28
                                                  -9-
